OPINION — AG — ** INSURANCE — UNIVERSITY HOSPITAL ** THE UNIVERSITY HOSPITAL MAY PAY PREMIUMS FOR WORKMEN'S COMPENSATION INSURANCE FOR HOSPITAL EMPLOYEES FROM 'HERO' BOND MONIES DESIGNATED FOR HOSPITAL RENOVATION ON THE CONDITION THAT THE CONSTRUCTION WORKERS TO BE COVERED BY SUCH INSURANCE ARE HIRED FOR THE SOLE PURPOSE OF RENOVATING PART OF THE UNIVERSITY HOSPITAL AND THAT SAID WORKERS DEVOTE 100 PERCENT OF THEIR EMPLOYMENT EFFECT TO THAT TASK. (STATE FUNDS, CONSTRUCTION, REPAIR, IMPROVEMENTS, INSURANCE, EMPLOYEES) CITE: ARTICLE X, SECTION 38, 62 O.S. 57.122 [62-57.122], 62 O.S. 57.121 [62-57.121] [62-57.121] (JAMES R. BARNETT)